Case 1:19-cr-20123-RS Document 93 Entered on FLSD Docket 10/25/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOU TH ERN D ISTRICT OF FLO RIDA

                                 CASE N O.19-20123-CR-SM 1TH


    UNITED STATES OF AM ERICA


    V:.



    G SPAR H U ETR A EsTR xo A and
e   flRLosDURANHERNANDkZ
                          D efendants.


                               STIPULATED FACTUAL PRO FFER

           Should this case have proceeded to trial,the United States would be able to prove the

    following beyond areasonabledoubt:

           OnFebruary 16,2019,Whileonpatroltn theEastern Pacific,aMarinePatrolAircraft
    detected a go-fast vessel (GFV) with two outboard engines, covered with a blue tarp,
    approximately 307 nauticalm ilessoutheastofLazaro Cardenas,M exico,in internationalwaters

    anduponthehighseas. UnitedStatesCoastGuard(USCG)CutterSTEADFAST wasnearbyand
    diverted to investigate.

           The STEADFAST launchedtwo USCG boarding teamsin two overthehorizon (OTH)
    boatsto investigate. A USCG boarding team located the GFV and observed thatitwasdead in

    the water. The USCG boarding team then observed two occupants remove partofthe tarp.

    Thesetwooccupantswereattheengineandsteering controlsfortheGFV ,andwerelateridentified
                                                               W -:
    as defendants Gaspar HUETRA ESTM DA and Carlos ntH               HERNANDEZ. The two

    defendantsattem pted to m aneuverthe G FV to getaw ay from the U SCG boarding team . The tarp
Case 1:19-cr-20123-RS Document 93 Entered on FLSD Docket 10/25/2019 Page 2 of 3



becnm e entangled in the GFV 'Spropellers,completely rem oving itfrom the GFV,and revealing

third occupantand num erousblack packages. Ofticersfrom the OTHSboardedthe GFV.

        TheGFV had no boreno registration,flag,orany indicia ofnationality. N o registration
                                                                                                   :
                     ..
docllments were fond
                  Y aboard the vessel. The Coast Guard offcers asked each of the tllree

crew m em bers aboard the GFV ,individually,in Spanish and English,ifthey w ere the m aster -
        '
                 ,   as wellas ifthey wanted to make a claim ofnationality forthe GFV. None

provided aresponse. Atno time did HUETRA ESTRADA orDUM N HERNANDEZ identify

them selvesasthem asterorm akeany claim ofnationality forthevessel.

        Based on the failure of the tllree crew members to answers the CoastGuard officers'

questions,aswellastherebeing no tlag,registration documentation,orindiciaofnationality,the

CoastGuard determ ined the vesselto be withoutnationality. The USCG boarding team was

granted pennission to conducta full1aw enforcem entboarding.

        TheU SCG boarding team detained thecrew and searched thevessel. Theboardingtenm

recovered 110 bales,weighing approximately 2,200 kilogram sand otherpersonalitem son board

the GFV. TheUSCG tested the substancecontained in oneofthebales,which tested positivefor

cocaine. Thepackagesweresentto the Drug Enforcem entA dm inistration Laboratory and further

analysisconfirm ed 2,291kilogramsofcocaine.

        Alltlareeindividualswere subsequently transferred to the STEADFAST and theGFV was

 sunk asahazard to navigation.

        On M arch 3,2019,the USCG transferred custody ofHUETM ESTM DA and DURAN

 HERNANDEZ to United States law enforcem entofficers,who,on thatsam e date escorted the

 tllreeindividualsto the Southern DistrictofCalifornia wherethey firstentered the United States.


                                          Page 2 of3
Case 1:19-cr-20123-RS Document 93 Entered on FLSD Docket 10/25/2019 Page 3 of 3



 Thethreeindividualswere latertransferred to the Southern DistrictofFlorida.

         Thepartiesagreethatthe defendantisbeing held accountablefor2,291kilogrnmsof

 cocaine.

                                            A RIAN A FA JA RD O OR SH AN
                                            U N ITED STA TES A TTO RN EY



 Date:          oG %                  By:
                                            A N DR EA GO LD B
                                            A SSISTA N T U N IT D TA TES A TTORN EY



 Date:      W       J/                By:U
                                         t vf'
                                             >n )1<fq?pG >
                                                         o
                                            cA Rno s D UR AN HERN A N D EZ
                                            D EFEN D AN T



 Date:      # l      J                 By:
                                            SILV    IN    -     UE
                                                ORN EY F0 R DEFEN D




                                         Page 3of3
